



COURT OF APPEAL FOR ONTARIO

CITATION: Campoli v. Gianforcaro, 2016 ONCA 818

DATE: 20161104

DOCKET: C61588

Simmons, LaForme and Pardu JJ.A.

BETWEEN

Nancy Campoli

Plaintiff (Respondent)

and

Giuseppe Gianforcaro and Lillian Gianforcaro

Defendants (Appellants)

AND BETWEEN

Giuseppe Gianforcaro and Lillian Gianforcaro

Plaintiffs by counterclaim (Appellants)

and

Nancy Campoli and Bruno Campoli

Defendants
    by counterclaim (Respondents)

Bhupinder Nagra, for the appellants

Conor D. O'Hare, for the respondents

Heard: September 26, 2016

On appeal from the judgment of Justice Graeme Mew of the
    Superior Court of Justice dated November 27, 2015.

ENDORSEMENT

[1]

The appellants appeal from a judgment requiring that they pay to the
    respondent plaintiff the sum of $30,000, being the balance owing under the
    terms of Minutes of Settlement, and exchange full and final releases as
    required under the Minutes.

[2]

Absent palpable and overriding error or an extricable error of law, the
    motion judges interpretation of the Minutes is entitled to deference:
Sattva
    Capital Corp. v. Creston Moly Corp.
, 2014 SCC 53, [2014] 2 S.C.R. 633. The
    appellants have demonstrated neither. Moreover, the appellants cannot rely on
    their own conduct to support a claim that the Minutes were frustrated: G.H.L.
    Fridman,
The Law of Contract in Canada
, 6th ed. (Toronto: Carswell,
    2011), at p. 623.

[3]

The appeal is therefore dismissed. The appellants did not seek leave to
    appeal costs and therefore withdrew their costs appeal at the oral hearing. Costs
    of the appeal are to the respondents fixed in the amount of $7,500 inclusive of
    disbursements and applicable taxes.

Janet Simmons J.A.

H.S. LaForme J.A.

G. Pardu J.A.


